Title: From John Adams to Samuel Cooper, 12 August 1778
From: Adams, John
To: Cooper, Samuel


     
      My dear sir
      Passi August 6 12 1778
     
     Your kind favour of July 1st. is before me, and I feel myself much obliged to you for it, as well as for your generous Endeavours, to console my dear Mrs. Adams under her anxiety. Our Ennemies discover the Meanness of their Souls in nothing more than in the low Lyes they make and propagate merely to distress, private Families. A very great Number, have been fabricated, Simply to afflict that Lady and her Children, at least I never could divine any other Cause Motive.
     I have Sent, by several late opportunities, Such particular Accounts of the State of Affairs here, that I can transmit you nothing new at this Time, except that some french Men of War at Toulon have made Som valuable English Prizes, that the Brest fleet is again put out, and that the Spaniards, by their Activity and Expence in arming at sea, are thought by the World in general to be giving unequivocal Proofs of their Intentions: altho their Court is so deeply profoundly secret, that nobody can Say from any Thing that comes directly from them, what they mean.
     That the End of our Contest will be glorious, I have no doubt, and I wish with all my Heart it may Speedily arrive: Yet I cannot Say I am very confident it will be very Speedy. If there was the least Reason in the World, to believe that the Councils of the British Court would be wise, We might depend upon Peace, but We know that the very Reverse of what they ought to think of, they will do.
     Keppell has been Sadly mauled. Byrons Fleet is probably ruined by sickness and by Tempest, and God grant that D’Estang may have captivated How. Yet we are very anxious for News from D’Estaing. He sailed through the straights the Sixteenth of May, and We have no Intelligence of him, Since. This Nation is now very anxious and impatient to hear from him. I must refer you to the public Papers, which will go by this Conveyance, and wish you a good Night. Yours most Sincerely
    